Citation Nr: 9904932	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
August 1942 and from June 1943 to September 1945.  He was a 
prisoner of war (POW) of the Japanese government from April 
to August 1942.  The veteran died in June 1978.  The 
appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in February 1998.  
At that time the appellant had argued that the veteran's 
service-connected left foot disability was a contributory 
cause of the veteran's death, or that beriberi (ischemic 
heart disease) contributed to the veteran's death.  The Board 
remanded the case in order to obtain a medical opinion as to 
the degree of probability that a left foot shrapnel wound or 
beriberi materially contributed to the cause of the veteran's 
death.

After the RO completed the development requested by the 
Board, the appellant filed a claim in September 1998 by which 
she asserted that the veteran's used to smoke cigarettes.  By 
a letter dated in January 1999, the RO informed the appellant 
that it was assumed that she was claiming that the veteran's 
use of tobacco products during service resulted in a nicotine 
dependence and disability that ultimately caused his death.  
The appellant was informed that under the provisions of the 
Veterans Benefits Act of 1998, Section 103 was added to Title 
38 United States Code which prohibits establishment of 
service connection for disability or death on the basis of 
use of tobacco products during service for claims received on 
June 10, 1998, or later.


FINDINGS OF FACT

1.  The veteran served during World War II and was a POW for 
several months during 1942; service connection had been 
granted for residuals of a shrapnel wound to the left foot 
and for varicose veins.

2.  The veteran died in June 1978 from pulmonary 
tuberculosis.

3.  The death certificate shows that the immediate cause of 
death was listed as cardiorespiratory failure due to Koch's 
Pulmonary.  Other significant conditions contributing to 
death but not resulting in the underlying cause were the 
residuals of left foot shrapnel wound, infected, healed. 

4.  Pulmonary tuberculosis, or Koch's Pulmonary, was not 
shown to be present in service or until decades after 
service, was not the result of injury suffered or disease 
contracted during service, and was not etiologically related 
to a service-connected disability.

5.  The service-connected disabilities did not cause, or 
contribute substantially or materially, to the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis or Koch's Pulmonary was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred therein, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 3.303, 
3.307, 3.309, 3.3 10(a) (1998).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. 1310, 5107 (West 1991); 38 C.F.R. 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The original claims folder was lost and 
the rebuilt claims folder does not contain the veteran's 
service medical records.  However, a certification, dated in 
May 1972 and issued by Central Headquarters of the Armed 
Forces of the Philippines, noted that the veteran was sick 
with malaria, dysentery, and incurred a shrapnel wound to his 
left foot from April 1942 to September 1942.  Additionally, 
in the veteran's 1946 Affidavit for the Philippine Army 
Personnel records he states that he contracted malaria, 
dysentery, beriberi disease, and shrapnel wound to the left 
foot.  There were no reports of tuberculosis. 

During the veteran's lifetime he was service-connected for 
shrapnel wound to the left foot and varicose veins.  

In February 1995, the appellant requested dependency and 
indemnity compensation. The appellant argues that the 
veteran's service-connected shrapnel wound to the left foot 
was a contributory cause of the veteran's death.  She also 
argues that beriberi, (ischemic heart disease) resulted from 
service, and contributed to the veteran's death.  As part of 
her application, the appellant submitted a copy of the 
veteran's death certificate in which it was reported that the 
residuals of left foot shrapnel wound was a significant 
condition contributing to death.

In a statement dated in May 1972, Jose Virtucio, 1st 
Lieutenant, reported that the veteran sustained a shrapnel 
injury to the left foot and also suffered from malaria and 
dysentery.  He reported that the veteran was still sick and 
helpless.

In a statement dated in September 1988, Edilberto Isla, Jr., 
M.D., the attending physician at the time of the veteran's 
death, stated that the veteran's death occurred due to 
cardiorespiratory failure, pulmonary tuberculosis, and 
residuals of left foot shrapnel wound.

In a statement dated in February 1997, Teodoro Navarro, M.D., 
stated that he treated the veteran on and off from 1974 to 
1978 for ischemic heart disease, angina pectoris, and weak 
lungs.  

In a statement dated in July 1997, Dr. Isla reported that the 
veteran died in Nagcarlan Hospital in June 1978 due to 
cardiorespiratory failure and Koch's Pulmonary.

In a statement dated in April 1995, the appellant's brother, 
M. F., stated that the veteran often complained of his 
gunshot wound of the left foot.  The veteran complained that 
his left foot ached especially when he worked as farmer.  M. 
F. stated that the veteran's left foot disability altered the 
veteran's gait.  

In December 1995, a field investigation was conducted by the 
RO in order to gather sufficient evidence for a proper 
determination as to the cause of the veteran's death.  

In conducting his investigation, the field examiner 
interviewed several neighbors of the appellant.  One neighbor 
stated that prior to his death, the veteran was slowly 
getting weaker and was observed to be limping due to his 
wound to the left foot.  Another neighbor stated that the 
veteran was weak and thin.

Also interviewed in the course of the field examination was 
Dr. Isla who stated that he could no longer recall the 
details regarding the cause of the veteran's death except 
that which was indicated on the death certificate as shown to 
him by the field examiner.  Dr. Isla stated that there were 
no more records available regarding the veteran's death 
because the old records were either burned, destroyed by 
termites or destroyed after five years as a matter of 
practice.

In October 1995, the field examiner deposed the appellant who 
reported that she married the veteran in September 1936.  She 
stated that the cause of the veteran's death was his infected 
left foot shrapnel wound followed by a nervous breakdown and 
ultimately cardiovascular arrest.  The appellant stated that 
prior to the veteran's death he was confined in the hospital 
for two days.  She reported that the veteran was treated for 
his service- connected shrapnel wound to the left foot in 
April 1942.  The appellant could not recall any other 
instances of treatment.  

Records at the Nagcarlan District Hospital reflect that the 
veteran died in said hospital on June 15, 1978, due to 
pulmonary tuberculosis.

In March 1998, the veteran's case file was referred to an 
appropriate specialist for review of the evidence and a 
medical opinion as to whether and to what extent the left 
foot shrapnel wound or beriberi materially contributed to the 
cause of the veteran's death, or rendered the veteran 
materially less capable of resisting the effects of pulmonary 
tuberculosis, or was so severe that it was a material 
influence in accelerating death.  

The specialist reported that a review of the medical records 
disclosed no findings related to the left foot shrapnel 
wound.  He reported that there were no references or findings 
for the condition of beriberi.  The specialist concluded that 
there did not appear to be any indication of a debilitated 
condition which could be attributed to a bad shrapnel wound 
on the left foot or beriberi disease.  The specialist noted 
that pulmonary tuberculosis was "hardly described prior to 
the veteran's confinement at the Nagcarlan Hospital where he 
died so that temporal and chronological relationship with 
either the shrapnel wound or beriberi could be fully 
established."

The examiner opined that the association between the shrapnel 
wound and beriberi and the pulmonary tuberculosis which 
caused the veteran's death was at best coincidental rather 
than etiologic or contributory.  The impression was no 
evidence linking shrapnel wound or beriberi to pulmonary 
tuberculosis and the cause of death.

Pertinent Law and Regulation

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a) (1998).  In order to constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially to cause death, or 
that there was a causal relationship between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(c)(1).  If the service-connected disability affected a 
vital organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for 90 days or more during a period of war and 
tuberculosis manifest to a degree of 10 percent within three 
years from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

Analysis.  The Board is of the opinion that the appellant has 
presented a well-grounded claim. She has submitted medical 
opinions that would, "justify a belief by a fair and 
impartial individual that claim is well grounded."  
38 U.S.C.A. § 5107(a) Murphy v. Derwinski, 1Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2Vet. App. 609, 611 (1992).  

However, the Board finds that a clear preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.  The evidence demonstrates that 
the principal cause of the veteran's death was pulmonary 
tuberculosis.  No evidence has been presented which tends to 
show that pulmonary tuberculosis was present during the 
veteran's military service or until decades thereafter.  It 
is equally clear that there is no causal connection between 
the veteran's military service, to include the service-
connected disabilities, and the pulmonary tuberculosis which 
resulted in the veteran's death.

The appellant contends that the service-connected residuals 
of shrapnel wound to the left foot contributed to the 
veteran's death or that beriberi with ischemic heart disease 
contributed to the veteran's death.  Dr. Isla had listed the 
left foot shrapnel wound as a contributory cause of death on 
the death certificate.  However, records from the hospital 
where the veteran died listed only pulmonary tuberculosis.  A 
medical specialist who reviewed the records in this case 
concluded that there was no indication of a debilitated 
condition which could be attributed to a bad shrapnel wound 
of the left foot or to beriberi.  This physician concluded 
that any association between the shrapnel wound and/or 
beriberi and the pulmonary tuberculosis which caused the 
veteran's death was at best coincidental rather than 
etiologic or contributory.  The Board finds this opinion to 
be more persuasive than the comments of Dr. Isla.  The 
opinion provided by Isla is not supported clinical findings.  
The report provided by the VA specialist was based upon a 
thorough review of the claims file, including the opinion of 
Dr. Isla, with specific references to treatment records and 
gave specific and detailed reasons for the opinion.  
Accordingly, the Board concludes that there is no evidence 
linking the left foot shrapnel wound or beriberi disease to 
the pulmonary tuberculosis which caused the veteran's death.

The United States Court of Veterans Appeals (Court) has held 
that where the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence is necessary to establish a well-grounded claim.  
Lay assertions of medical causation or a medical diagnosis 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions 
expressed by the appellant and her brother to the effect that 
the veteran's left foot shrapnel wound or beriberi disease 
contributed to the cause of death do not constitute competent 
evidence.

Given the foregoing, the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death.


ORDER

Service connection for the cause of death is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

